Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on October 1, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Status of Claims
Claims 1-5 and 9-10 are currently pending and are the subject of this office action.
Claims 1-5 and 9-10 are presently under examination.




Priority
The present application is a 371 of PCT/UKR2018/00650 filed on 06/08/2018, and claims priority to foreign application REPUBLIC OF KOREA 10-2017-0118918 filed on 09/15/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et. al. (Osteoarthritis and Cartilage (2009) 17 Supplement 1, page S173, paragraph 324, cited by Applicant), Najib et. al. (Journal of Pain and Symptom Management (2004) 28:59-71, cited by Applicant), Burch et. al. (US 2012/0252794), Kim et. al. (CA 2992404 (01-2017)) and Portillo et. al. (CA 2771651, (11-2011)) in view of Skarke et. al. (Clinical Pharmacology and Therapeutics (2012) 91:986-993).

For claims 1 and 2, Schmidt teaches a method of treating osteoarthritis (OA a chronic pain) comprising the administration of a composition comprising the COX-2 inhibitor CG100649 (Polmacoxib).
Schmidt does not teach the treatment of osteoarthritis comprising the administration of tramadol.  However, Najib teaches a method of treating OA (a chronic pain) comprising the administration of a composition comprising the opioid tramadol.
Further, Burch teaches that opioid analgesics have been long known to treat pain.  However they have many undesirable side effects like analgesia, drowsiness, changes in mood, mental cloudiness, chemical dependence, etc., (see [0003]).  In the past, in order to avoid these undesirable side effects, opioid were combined with NSAIDs (Non-Steroidal anti-inflammatory drugs) which are equipotent against COX-1 and COX-2, like acetylsalicylic or acetaminophen (see [0005]).  However these non-

Portillo, like Burch teaches the advantages of treating chronic pain with a composition comprising an opioid analgesic and a selective COX-2 inhibitor and also teaches a more specific pharmaceutical composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib for the treatment of pain (see title, abstract; page 1, lines 3-5; page 4, line 35 through page 5, line 5; page 6, lines 19-21; claim 1, and entire publication).  The pain can be acute or chronic including osteoarthritis (see page 8, lines 14-22, and claim 6).
This composition has the advantage that it reduces the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, lines 21-22; page 4, lines 16-19; page 4, line 35 through page 5 line 5; page 13, lines 10-12; and page 14 under Conclusion).

Finally, Kim like Portillo, also teaches the same pharmaceutical composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib for the treatment of pain (see title; abstract; page 2, line 21 through page 3, line 6; and entire document). 
This composition has the advantage that it avoids the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, line 21 through page 3, line 6).

In summary, the prior art teaches that the opioid analgesic tramadol and the selective COX-2 inhibitor polmacoxib, each independently are effective in treating chronic pain in general and osteoarthritis in particular.  Further, the prior art teaches that mixtures of opioid analgesics and selective COX-2 inhibitors are in general very effective in treating chronic pain and osteoarthritis in particular, they are synergistic requiring less amount of each drug and also avoids the side effects of opioid analgesics.  One of this combinations consist of the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib.

Further, Skarke teaches that polmacoxib (CG100649) is a selective COX-2 inhibitor like celecoxib.  Neither polmacoxib nor celecoxib significantly inhibited COX-1 dependent prostanoid formation. Both have very similar biological/pharmacological properties (see abstract, and entire document).
Further, celecoxib and polmacoxib are structurally very similar:

    PNG
    media_image1.png
    244
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    271
    media_image2.png
    Greyscale
 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (tramadol and polmacoxib) each of which is taught by the prior art to be useful for the same purpose (treating chronic pain including osteoarthritis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).
The skilled in the art will be further motivated to treat chronic pain including osteoarthritis with a composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor polmacoxib, since the prior art already teaches pharmaceutical compositions for the treatment of acute or chronic pain, including osteoarthritis, comprising the administration of compositions comprising opioid analgesics and selective COX-2 inhibitors in general, and more specifically a composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib.  Further, since the prior art teaches that polmacoxib is a selective COX-2 

Portillo teaches ratios celecoxib/tramadol from about 1:1 to about 1:300 and from about 1:1 to about 300:1 (see page 5, lines 25-27) which overlaps with the instantly claimed range (from 1:1 to 1:150) and from 1:1 to 1:30 (see page 5, lines 33-35) which anticipates the instantly claimed range
All of the above ranges either anticipate or overlap with the instantly claimed range (1:1 to 1:150).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 1-2, with a reasonable expectation of success.

For claims 3-5, Kim teaches specific pharmaceutical formulations comprising tramadol and the selective COX-2 inhibitor celecoxib, wherein the formulation is in the form of a multi-layered tablet, wherein celecoxib and tramadol are separated into different layers, wherein one compartment or layer comprises an immediate-release formulation of celecoxib and the second compartment or layer comprises a sustained-release formulation of tramadol, and wherein the inner core of the tablet consist of a sustained-release compartment (i.e. tramadol) and the outer layer consist of an immediate release compartment (i.e. celecoxib) (see abstract, see page 4, lines 14-16; page 4, line 22 through page 5, line 3; see page 7, lines 8-10; and page 10, line 29 through page 11, line 5).
Similar or identical formulations will be expected when the selective COX-2 inhibitor celecoxib is replaced with the selective COX-2 inhibitor polmacoxib, thus resulting in the practice of claims 3-5 with a reasonable expectation of success.

For claim 9, Portillo teaches the presence of pharmaceutically acceptable carriers (see page 6, lines 19-21 and page 7, lines 1-6).
Finally, Kim teaches the presence of pharmaceutically acceptable carriers (see entire document).


For claim 10, Portillo teaches that the pharmaceutical compositions can be in the form of capsules, tablets, emulsions, granules, etc. (see page 7, lines 12-16).
Finally, Kim teaches that the pharmaceutical compositions can be in the form of tablets, granules, pellet, etc. (see page 4, line 22 through page 5, line 3, see also page 10, line 29 through page 11, line 5).
All this will result in the practice of claim 10 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.
	







Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 28, 2022.